                    Case 19-10339-MAM       Doc 68    Filed 05/03/19    Page 1 of 32




         ORDERED in the Southern District of Florida on May 3, 2019.




                                                        Mindy A. Mora, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION


        IN RE:                                                CASE NO. 19-10339-BKC-MAM
        RAFAEL GOLAN,                                         CHAPTER 11
                     DEBTOR.
        _____________________________/
            MEMORANDUM OPINION AND ORDER DENYING IN PART AND
            GRANTING IN PART DEBTOR’S MOTION FOR SANCTIONS AND
           GRANTING ORE TENUS MOTION FOR AN ORDER TO SHOW CAUSE

              THIS MATTER came before the Court on April 3, 2019 on the Motion for

        Sanctions for Violation of the Automatic Stay Against Susan Golan (the “Motion”)

        (ECF No. 35). The debtor (“Debtor”) seeks an order from this Court determining that

        the (i) entry of a final judgment (the “Final Judgment”) in Debtor’s state court divorce

        proceeding and (ii) filing of a motion to compel in that same proceeding by Debtor’s

        ex-wife, Susan Vigder (the “Ex-Wife”), violated the automatic stay. As a result, the
            Case 19-10339-MAM        Doc 68     Filed 05/03/19   Page 2 of 32



Debtor argues that the Final Judgment is either void or voidable. In addition, based

upon an ore tenus motion, Debtor seeks an order to show cause why the ex-wife’s

marital attorney, Grant J. Gisondo (“Attorney Gisondo”), should not be held in

contempt and sanctioned for violating the automatic stay.

      For the reasons stated below, the Court denies the Motion to the extent it seeks

to void the final judgment and deem its entry a stay violation, but grants the Motion

to the extent it seeks to stay collection activities to enforce payment of Ex-Wife’s legal

fees. In addition, the Court will issue an order to show cause why Attorney Gisondo

should not be held in contempt for violating the automatic stay.

                          PROCEDURAL BACKGROUND

                              The Divorce Proceeding

      After eight years of contentious litigation, the Circuit Court in and for Palm

Beach County, Florida (the “State Court”) conducted a hearing in the couple’s divorce

proceeding on November 27, 2018. At the conclusion of that hearing, the State Court

issued an oral ruling stating that, inter alia: (1) the parties were officially divorced;

(2) Ex-Wife would receive the marital home as her past due and future alimony; and

(3) Attorney Gisondo was entitled to legal fees in the amount of $20,000, which the

State Court directed Debtor to pay (the “Oral Ruling”). The State Court judge

requested that Attorney Gisondo prepare a written final judgment, circulate it to

Debtor’s marital counsel, Stuart House (“Attorney House”), and submit it for entry

upon the State Court docket.




                                            2
              Case 19-10339-MAM      Doc 68     Filed 05/03/19   Page 3 of 32



         Attorney Gisondo prepared a draft judgment (the “Draft Judgment”) and sent

it to Attorney House, who failed to timely respond with his comments. At Ex-Wife’s

urging, Attorney Gisondo scheduled a hearing on January 16, 2019 (the “Final

Hearing”) to present the Draft Judgment to the State Court and thereby assure its

entry.

          The Bankruptcy Filing and the Post-Petition Final Judgment

         Immediately prior to the Final Hearing, Debtor filed a voluntary petition under

chapter 11 on January 9, 2019 (the “Petition Date”). See Debtor’s Exhibit 1. That

same day, Debtor’s bankruptcy counsel, Angelo Gasparri (“Attorney Gasparri”), filed

a suggestion of bankruptcy on the State Court docket and served a copy of it on “all

parties who have made an appearance on [sic] the case via the Florida E-Filing

Portal.” See Debtor’s Exhibit 3.

         Attorney Gisondo did not advise Ex-Wife about the bankruptcy filing, nor did

any attorney or party present at the Final Hearing mention the commencement of

Debtor’s bankruptcy case (the “Bankruptcy Case”). During the Final Hearing, the

State Court found that the Draft Judgment accurately memorialized the prior Oral

Ruling. The State Court judge signed the Draft Judgment and directed the clerk of

the State Court to enter it upon the docket.

         The Final Judgment recounts the history of the couple’s divorce proceeding and

describes testimony by Debtor, Debtor’s accountant, and Ex-Wife during several

evidentiary hearings. See Debtor’s Exhibit 4, at 2. The State Court found Debtor’s

testimony regarding his allegedly distressed financial condition not to be credible and



                                            3
             Case 19-10339-MAM     Doc 68     Filed 05/03/19   Page 4 of 32



similarly questioned the veracity of the testimony offered by Debtor’s accountant on

the same issue. Id. at 4. The State Court expressed concern about Ex-Wife’s ability to

collect future alimony if the court awarded her periodic payments, particularly given

that Debtor was already $89,000 in arrears on his existing temporary alimony

payments. Id. at 5. As a result, in the Final Judgment, the State Court ordered the

marriage dissolved, gave Ex-Wife title to the marital home as her past-due and future

alimony, awarded Ex-Wife’s counsel $20,000 in legal fees, and ordered Debtor to pay

those fees. Id. at 6-7.

       One month after entry of the Final Judgment (which was also approximately

one month after the Petition Date), Debtor had still failed to execute the quitclaim

deed in favor of Ex-Wife and likewise had not paid Attorney Gisondo’s court-ordered

legal fees. On February 28, 2019, Ex-Wife filed a motion (the “Motion to Compel”) in

the State Court seeking to compel Debtor to perform the acts mandated by the Final

Judgment. See Debtor’s Exhibit 11. Although Attorney Gasparri emailed Attorney

Gisondo requesting withdrawal of the Motion to Compel, Attorney Gisondo failed to

comply. See Debtor’s Exhibit 6.

                          Debtor’s Schedules and SOFA

       Debtor filed his initial schedules of assets and liabilities and statement of

financial affairs in this bankruptcy case on January 23, 2019. In Schedule A, Debtor

indicated that he did not own any real property. Debtor also neglected to include his

Ex-Wife as a creditor in his schedules and in his creditor’s matrix, and omitted the

pendency of the divorce proceeding from his schedule of pending litigation. Because



                                          4
           Case 19-10339-MAM        Doc 68   Filed 05/03/19   Page 5 of 32



of those omissions, Ex-Wife did not receive notice from this Court regarding the

commencement of Debtor’s Bankruptcy Case.

      Immediately after Debtor’s receipt of the Motion to Compel in the divorce

proceeding, he amended his schedules to include (i) an interest in the marital home

on Schedule A, (ii) his Ex-Wife as a creditor for past due alimony owed to her in

Schedule F, (iii) the divorce proceeding as pending litigation in his Statement of

Financial Affairs, and (iv) his Ex-Wife upon the creditor matrix. See ECF No. 31.

                              The Sanctions Motion

      One day later, on March 1, 2019, Debtor filed the Motion seeking sanctions for

violation of the automatic stay pursuant to 11 U.S.C. §362(k) against Ex-Wife. Debtor

premises his arguments upon the postpetition entry of the Final Judgment on the

State Court docket and the postpetition filing of the Motion to Compel. Because both

acts occurred postpetition, Debtor contends that (i) the Final Judgment is void or

voidable, and (ii) both Ex-Wife and Attorney Gisondo violated the automatic stay.

      Appearing pro se in the Bankruptcy Case, Ex-Wife filed several versions of a

response to the Motion. See ECF Nos. 46, 48 and 60. Ex-Wife titled her filings as

either a “response” to the Motion or a “motion to dismiss” the Motion and included a

request that the automatic stay be lifted. At a preliminary hearing conducted on

March 26, 2019, the Court determined that the complexity of the factual issues

warranted an evidentiary hearing.

                            The Evidentiary Hearing

      The Court conducted the evidentiary hearing on April 3, 2019. At the



                                         5
              Case 19-10339-MAM           Doc 68       Filed 05/03/19     Page 6 of 32



commencement of the April 3 hearing, the Court inquired why Attorney Gasparri had

failed to subpoena Attorney Gisondo to appear at the hearing, considering Debtor’s

request for sanctions against him. Attorney Gasparri admitted that this failure was

an oversight. Because Debtor’s apparent goal was to obtain sanctions against both

Ex-Wife and Attorney Gisondo, the Court announced that Attorney Gisondo’s absence

prevented the parties from proceeding with an evidentiary hearing on the Motion at

that time.

       Since all other parties were present, the Court offered Debtor the opportunity

to proceed immediately with a hearing on the Motion on the condition that Debtor

waive sanctions in connection with a stay violation. Alternatively, the Court offered

to continue the evidentiary hearing so that Attorney Gasparri could correct his

oversight and subpoena all required parties. After consulting with Debtor, Attorney

Gasparri announced that Debtor agreed to waive his request for sanctions so that he

might proceed with the Evidentiary Hearing that same day. 1

       During the Evidentiary Hearing, both Debtor and Ex-Wife submitted exhibits

and testified in support of their respective positions. The Court observed that, during

testimony, Debtor appeared uncertain about certain facts relating to his Bankruptcy

Case and was noticeably evasive in response to questions about the Oral Ruling and

the Final Judgment. By contrast, the Ex-Wife was forthright and clear in recounting




1
  By proceeding on April 3, 2019, Debtor limited his request for relief under the Motion to a
determination of whether (i) the Final Judgment was potentially void or voidable, and (ii) the filing of
the Motion to Compel violated the automatic stay.


                                                   6
              Case 19-10339-MAM          Doc 68      Filed 05/03/19    Page 7 of 32



the factual history of the couple’s marriage and marital dispute, succinctly relaying

facts that were obviously uncomfortable for her to describe. 2

       After Debtor and Ex-Wife completed their testimony, Debtor’s counsel moved,

ore tenus, for an order to show cause why Attorney Gisondo should not be held in

contempt for violating the automatic stay.

       At the end of the hearing, the Court took the matter under advisement. After

considering the Motion, the Responses, the exhibits introduced and testimony

adduced during the evidentiary hearing, as well as arguments of the parties, for the

reasons stated below, the Court grants, in part, and denies, in part, the Motion, and

grants Debtor’s ore tenus motion for an order to show cause.

                                 Jurisdictional Statement
       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b)

and 28 U.S.C. § 157(b). This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A), (G),

and (O).

                                          ANALYSIS

                                    The Automatic Stay
       Upon the commencement of a bankruptcy case, the automatic stay goes into

effect pursuant to 11 U.S.C. §362(a). The stay bars the continuation of any litigation

seeking a recovery from the debtor or asserting a claim against estate property until



2
 During Debtor’s testimony, he was unable to remember that the marital home was omitted from his
original schedules and that it was only added as property of the estate on his amended schedules.
During Ex-Wife’s testimony, she revealed that she had bought the marital home in 1983, prior to her
marriage to Debtor. Within two months after they married, Debtor demanded that Ex-Wife put the
house in both of their names, or he would have the marriage annulled. Ex-Wife acquiesced to Debtor’s
demand to quitclaim an interest in the marital home to the two of them, as husband and wife, because
she was so desperate to make her marriage to work.

                                                 7
              Case 19-10339-MAM     Doc 68      Filed 05/03/19   Page 8 of 32



the case is disposed of by the court. See Carver v. Carver, 954 F.2d 1573, 1576 (11th

Cir. 1992).

      Section 362(b) lists certain exceptions to the automatic stay. The pertinent

subsections provide:

              (b) The filing of a petition under section 301, 302, or 303 of this
      title, or of an application under section 5(a)(3) of the Securities Investor
      Protection Act of 1970, does not operate as a stay— […]
              (2) under subsection (a)—
                  (A) of the commencement or continuation of a civil action or
                      proceeding— […]
                      (ii) for the establishment or modification of an order for
                          domestic support obligations; [or] […]
                      (iv) for the dissolution of a marriage, except to the extent
                          that such proceeding seeks to determine the division of
                          property that is property of the estate; […]
                   (B) of the collection of a domestic support obligation from
                      property that is not property of the estate . . . .
11 U.S.C. § 362(b).

      This case implicates three of the exceptions to the automatic stay. The first

exception excludes any civil action seeking the dissolution of a marriage, except to

the extent that the action seeks to determine the division of bankruptcy estate

property. See §362(b)(2)(A)(iv). The second exception covers the establishment or

modification of an order for a domestic support obligation. See §362(b)(2)(A)(ii). The

third exception permits collection of a domestic support obligation from property that

is not property of the estate. See §362(b)(2)(B).

      The Court must determine whether postpetition entry of the Final Judgment

violated the automatic stay by (i) granting Ex-Wife sole title to the marital home as

her alimony, (ii) liquidating her attorney’s claim for fees due by Debtor, and

(iii) directing Debtor to pay those fees. Debtor asserts that Ex-Wife (through counsel)

                                            8
                Case 19-10339-MAM         Doc 68      Filed 05/03/19     Page 9 of 32



violated the stay twice: first, when Attorney Gisondo presented the Final Judgment

for entry by the State Court, and second, when Attorney Gisondo filed the Motion to

Compel commanding Debtor’s compliance with the Final Judgment.

          Ex-Wife contends that no stay violation occurred because the State Court

pronounced its judgment in the divorce proceeding in the Oral Ruling, which was

issued well before the Petition Date. Further advancing that argument, Ex-Wife

insists that the State Court’s entry of the Final Judgment was merely a ministerial

act that related back to the November 13, 2018 hearing. Finally, Ex-Wife argues that,

if this Court concludes that a stay violation occurred, the Court should nonetheless

permit retroactive relief from the automatic stay to validate the Final Judgment.

          Ex-Wife claims that Debtor’s actions after the Oral Ruling support her

contention that entry of the Final Judgment did not circumvent the automatic stay.

On December 20, 2018, prior to the Petition Date, Debtor filed a verified motion to

stay entry of Final Judgment and re-open presentation of evidence in the State

Court. 3 Ex-Wife believes that this filing demonstrates Debtor’s understanding of the

Oral Ruling’s finality.

          As part of its analysis of any potential stay violation, the Court must initially

determine whether the State Court’s award of title to the marital home as Ex-Wife’s

alimony, and the award of legal fees to Ex-Wife’s marital counsel, each constituted

domestic support obligations. 4


3   The State Court denied the motion on January 16, 2019.

4The Final Judgment includes a division of funds (identified as the “custodia legis funds”) held in the
State Court registry. Because the parties submitted the custodia legis funds to the in rem jurisdiction

                                                  9
             Case 19-10339-MAM           Doc 68        Filed 05/03/19   Page 10 of 32



                              Domestic Support Obligations

       Through its enactment of 11 U.S.C. §362, Congress ensured that the federal

district court, acting through the bankruptcy court, has exclusive jurisdiction over a

debtor’s assets upon the filing of a bankruptcy case. See 28 U.S.C. §1334(e) and §157.

However, Congress also clarified that the state court retains jurisdiction over the

dissolution of a marriage. The state court’s jurisdiction encompasses the division of

marital assets as well as the establishment and amendment of domestic support

obligations. Because the plain language of § 362(b)(2) exempts domestic support

obligations from operation of the automatic stay, the Court must first analyze

whether both the award of title to the marital home and entitlement to legal fees

constitute domestic support obligations. See 11 U.S.C. §362(b)(2)(A)(ii) and (iv).

       What is a domestic support obligation? The definition of domestic support

obligation in 11 U.S.C. §101(14A) states:

               (14A) The term “domestic support obligation” means a debt that
       accrues before, on, or after the date of the order for relief in a case under
       this title, including interest that accrues on that debt as provided under
       applicable nonbankruptcy law notwithstanding any other provision of
       this title, that is—
               (A) owed to or recoverable by—
                    (i) a spouse, former spouse, or child of the debtor or such
       child’s parent, legal guardian, or responsible relative; or
                    (ii) a governmental unit;
               (B) in the nature of alimony, maintenance, or support (including
       assistance provided by a governmental unit) of such spouse, former
       spouse, or child of the debtor or such child’s parent, without regard to
       whether such debt is expressly so designated;



of the State Court prior to the Petition Date, those funds are not included within Debtor’s bankruptcy
estate. To the extent that Debtor would nonetheless argue that such funds are property of his
bankruptcy estate, this Court concurs with the decision of the State Court that the division of the
custodia legis funds as set forth in the Final Judgment is equitable and appropriate.

                                                  10
           Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 11 of 32



             (C) established or subject to establishment before, on, or after the
      date of the order for relief in a case under this title, by reason of
      applicable provisions of—
                 (i) a separation agreement, divorce decree, or property
      settlement agreement;
                 (ii) an order of a court of record; or
                 (iii) a determination made in accordance with applicable
      nonbankruptcy law by a governmental unit; and
             (D) not assigned to a nongovernmental entity, unless that
      obligation is assigned voluntarily by the spouse, former spouse, child of
      the debtor, or such child’s parent, legal guardian, or responsible relative
      for the purpose of collecting the debt.

      This definition makes clear that a domestic support obligation is a debt. The

term “debt” means “liability on a claim.” See 11 U.S.C. §101(12). The term “claim”

includes both a right to payment and a right to an equitable remedy. See 11 U.S.C.

§101(5).

      By parsing these definitions, the Court finds that the Final Judgment’s award

of title to the marital home to Ex-Wife as her past-due and future alimony constitutes

a domestic support obligation. The State Court’s award of title to the marital home

to Ex-Wife was clearly fashioned as an equitable remedy. In the transcript of the

November 27, 2018 hearing held in State Court, the State Court judge expressed his

concern that Debtor would default on the payment of a monetary award of alimony,

as he was already in arrears in the amount of $89,000 for past due alimony as of the

hearing. See Ex-Wife’s Exhibit C, at pp. 8-17. To avoid the necessity of Ex-Wife having

to regularly enforce payment of a monetary award of alimony, the State Court

fashioned an equitable remedy and awarded Ex-Wife title to the marital home in lieu

of past due and future alimony. Id.




                                            11
              Case 19-10339-MAM    Doc 68        Filed 05/03/19   Page 12 of 32



      The Final Judgment also awarded legal fees to Ex-Wife’s counsel and directed

Debtor to pay those fees to such counsel. This award raises the question of whether

the legal fees payable by a debtor for his ex-spouse’s counsel gives rise to a domestic

support obligation. In analyzing this issue, courts have considered whether the

attorneys’ fees were incurred in connection with obtaining alimony or child support

from the payor spouse, and whether the fees were ordered to be paid by the payor

spouse because of the relative financial condition of each of the spouses. As noted by

the court in In re Palomino, 355 B.R. 349 (Bankr. S.D. Fla. 2006):

      [C]ourts have looked at the basis for the state court’s decision in
      awarding the fees. If the fees were awarded to the wife based on the
      state court’s finding of need and the relative financial position of the
      parties, then, using state law as a guide, the court has found the award
      of payment of attorney fees itself was in the nature of support and
      therefore nondischargeable.

Id. at 356.

      Further, for legal fees incurred by a spouse in connection with a marital

dissolution or child support action to constitute a non-dischargeable domestic support

obligation, courts have required that the non-paying spouse would otherwise be liable

to her or his counsel for such fees if the payor spouse failed to pay them. In Simon,

Schindler & Sandberg, LLP v. Gentilini (In re Gentilini), 365 B.R. 251 (Bankr. S.D.

Fla. 2007), the bankruptcy court explained this requirement:

      [B]oth elements of the statute must be established to except a debt from
      discharge under §523(a)(5). The debt must be in the nature of support,
      but also must be a debt to the former spouse or child. This “debt to”
      element can be satisfied when the obligation is payable directly to a
      third party, typically a professional who provided services to benefit the
      wife or child, but only if the former spouse is also obligated for the fees.
      In that instance, the former spouse will be impacted if the debt is
      discharged and therefore it is reasonable to treat it in substance as a
                                            12
              Case 19-10339-MAM    Doc 68        Filed 05/03/19   Page 13 of 32



      debt “owed to her” under the statute. However, if only the debtor is
      obligated and discharge will have no financial impact on the former wife,
      this Court finds no reasoned basis for expanding the “debt to” element
      in the statute in order to apply §523(a)(5) solely for the protection of
      third party professionals.

Id. at 256-257.

      In the Final Judgment, the State Court found that, based upon the relative

financial condition of Debtor and Ex-Wife, “the Wife has a need for the Husband’s

contribution towards her attorney’s fees, and the Husband has the ability to pay.”

See Debtor’s Exhibit 4, at ¶ 21. The State Court made this finding after noting that

Ex-Wife has a “meager income of $819.00 per month” while Debtor appears to be

making enough income through his businesses that he can fund living expenses of

$6,554.00 per month. Id. at ¶¶ 13-18.

      The Court finds that the State Court’s liquidation of Ex-Wife’s legal fees

created an additional domestic support obligation because the fees were incurred in

connection with the establishment of alimony due to Ex-Wife. It is clear from the

remarks made by the State Court judge about the respective financial conditions of

Debtor and Ex-Wife that the judge believed that Debtor was in a better financial

position than Ex-Wife to pay such fees. See Ex-Wife’s Exhibit C, at pp. 8-17. Because

Ex-Wife retained her marital counsel, Ex-Wife continues to be liable for the legal fees

due her counsel if Debtor fails to pay such fees. As a result, the Court concludes that

the legal fees due Ex-Wife’s counsel constitute an additional domestic support

obligation.




                                            13
           Case 19-10339-MAM      Doc 68        Filed 05/03/19   Page 14 of 32



                              Property of the Estate

      Debtor argues that even if the award of title to the marital home constitutes a

domestic support obligation, Debtor’s interest in the marital home is property of the

estate pursuant to 11 U.S.C. §541. As a result, Debtor asserts that the Final

Judgment violated 11 U.S.C. §362(b)(2)(A)(iv), which provides that the exception to

the automatic stay for an order dissolving a marriage excludes orders that attempt

to divide property that is property of the estate. Debtor also contends that the Final

Judgment violates the automatic stay under 11 U.S.C. §362(b)(2)(B) because it

purports to award alimony from property of the estate.

      This is an interesting position for Debtor to espouse because, initially, Debtor

agreed with the State Court that he no longer had an interest in the marital home

following the Oral Ruling. Debtor exhibited this position in at least two ways. First,

on December 20, 2018, Debtor filed a verified motion to stay entry of final judgment

and to re-open testimony and evidence (the “Motion to Stay”) in the State Court. See

Ex-Wife’s Exhibit A. The filing of the Motion to Stay demonstrates that Debtor

understood that he had lost any interest in the marital home based upon the Oral

Ruling. Second, Debtor failed to list an interest in the marital home in his original

schedules of assets and liabilities filed in this Court under penalty of perjury. See

ECF No. 12 (also identified as Ex-Wife’s Exhibit F), at p. 3. By not scheduling the

marital home on Schedule A as real property in which he had a legal or equitable

interest, Debtor implicitly conceded that the marital home was not property of the

estate.



                                           14
            Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 15 of 32



      However, approximately one month after Debtor filed his original schedules,

Debtor filed an amended set of schedules. In his amendment, Debtor included the

marital home as an asset, the past due alimony owed to Ex-Wife as a debt, and Ex-

Wife as a party entitled to notice on the creditor matrix in this case. See ECF No. 31

(also identified as Debtor’s Exhibit 5), at pp. 3, 10.

      The Court cannot help but consider the timing of these amended schedules in

the context of the relief sought by Debtor. When Ex-Wife and her counsel filed the

Motion to Compel seeking an order directing Debtor to execute the quitclaim deed to

the marital home in favor of Ex-Wife and to pay Ex-Wife’s attorney’s fees, Debtor

must have finally realized that the Final Judgment had been entered after the

Petition Date, and apparently developed his argument that a stay violation had

occurred. There was only one problem. Debtor had not listed the marital home as an

asset of his bankruptcy estate, nor his Ex-Wife as a creditor to whom alimony was

due. In order to seek sanctions against Ex-Wife and her counsel, Debtor had to first

amend his schedules. See Debtor’s Exhibit 5, at p. 3, 10. The amendment allowed

Debtor to argue that a stay violation had occurred, and provided a basis to file the

Motion.

      The question then arises whether a subsequent amendment to Debtor’s

schedules that added the marital home as property of the estate could retroactively

create a stay violation, or whether Debtor is judicially estopped from arguing that a

stay violation occurred when Ex-Wife and her counsel acted in reliance on Debtor’s

original schedules.



                                             15
                Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 16 of 32



          The Court finds that Debtor’s eleventh-hour amendment to his schedules

contradicts both the Motion to Stay and his original schedules, which he filed under

penalty of perjury. Further, for the Debtor to suddenly adopt the stance that the

marital home constituted property of the estate appears to be a change of position

arising in the exigency of the moment, and indicates an intention to make a mockery

of the judicial system.

          Facts and circumstances demonstrating Debtor’s intent to use his bankruptcy

case as a “weapon” against Ex-Wife include Debtor’s (i)                       relative level of

sophistication, 5 (ii) decision to amend the schedules within days of filing a motion for

sanctions against Ex-Wife, (iii) lack of prior disclosure despite Debtor’s active

participation in the divorce proceedings over the course of the eight years preceding

the Petition Date, (iv) failure to list Ex-Wife on the creditor matrix prior to the

amendment, (v) timely disclosure of other pending litigation, 6 but not litigation

regarding his asserted interest in the marital home, and (vi) lack of credible

testimony regarding the reason for the original omissions. Slater v. U.S. Steel Corp.,

871 F.3d 1174, 1185 (11th Cir. 2017). Collectively, the Court finds that these facts

unequivocally indicate Debtor’s intent to make a mockery of the judicial system. Id.

The Court therefore concludes that Debtor’s last-minute amendment to his schedules

did not create a stay violation where one previously had not occurred.




5
 The transcript of the State Court proceedings states that Debtor historically earned “hundreds of
thousands of dollars” in his chosen profession, which indicates that he has shown proficiency in the
business world. ECF No. 60 (also identified as Ex-Wife’s Exhibit C), Exhibit 1, at 5:20-24.

6
    ECF No. 12, pp. 65-66.

                                                 16
           Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 17 of 32



      Another reason exists for the marital home not to be considered property of the

estate. Accepting as true Debtor’s assertion that the Oral Ruling was ineffective as a

ruling of the State Court and the Final Judgment is void (which the Court does not

adopt), then the Court must also find that dissolution of Debtor and Ex-Wife’s

marriage was equally ineffective. In that instance, the marital home would constitute

tenancy by the entirety property, as it was owned by Debtor and Ex-Wife as husband

and wife, without an express contrary intent to hold title to the property in another

fashion. See Debtor’s Exhibit 8; Dillworth v. Hinton (In re Hinton), 378 B.R. 371, 377

(Bankr. M.D. Fla. 2007) (with respect to real property acquired in the name of

husband and wife, a rule of construction exists that a tenancy by the entireties is

created, absent fraud).

      Tenancy by the entirety property is property held in the name of a husband

and wife that possesses six characteristics:

      (1) unity of possession (joint ownership and control); (2) unity of interest
      (the interests in the account must be identical); (3) unity of title (the
      interests must have originated in the same instrument); (4) unity of time
      (the interests must have commenced simultaneously); (5) survivorship;
      and (6) unity of marriage (the parties must be married at the time the
      property became titled in their joint names).

Beal Bank, SSB v. Almand and Associates, 780 So.2d 45, 52 (Fla. 2001). Debtor and

Ex-Wife acquired the marital home as husband and wife through a quitclaim deed

executed and recorded in 1985 after their marriage. Where property is jointly held by

husband and wife, a strong presumption exists in favor of construing such assets as

tenancy by the entireties property. In re Hinton, 378 B.R. 371, 376 (Bankr. M.D. Fla.

2007) (citing Beal Bank, 780 So.2d at 52).


                                            17
            Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 18 of 32



       In In re Kossow, 325 B.R. 478 (Bankr. S.D. Fla. 2005), the bankruptcy court

considered whether tenancy by the entirety property is property of the estate when

only one spouse files bankruptcy.

       Under Florida law, property held by a husband and wife as tenants by
       the entireties belongs to neither individual spouse, but to a separate
       entity referred to as the “unity” or “the marriage.” Therefore, with
       limited exceptions, entireties property does not become property of the
       estate when only one spouse has filed a bankruptcy petition.

Id. at 483 (internal citations omitted); see also 11 U.S.C. §522(b). Following this

analysis, if this Court adopted Debtor’s position that the Oral Ruling was ineffective

and the Final Judgment is void, then Debtor and Ex-Wife’s marriage would not be

dissolved, and the marital home would continue to be owned by them as tenants by

the entireties. As tenancy by the entirety property, the marital home would not be

property of the estate because Debtor is the sole debtor in his Bankruptcy Case.

Kossow, 325 B.R. at 483. Under this logic, the Final Judgment would not have

violated the stay with respect to the award of title to the marital home as alimony, as

the marital home would not have been deemed property of the estate.

       However, the Court is not swayed by Debtor’s argument. The Court finds that,

based upon Debtor filing the Motion to Stay in State Court following the Oral Ruling

and the omission of the marital home on his original schedules, Debtor is judicially

estopped from claiming the marital home as property of the estate. The Court further

finds that the State Court’s award of title to the marital home to Ex-Wife as alimony

did not violate the automatic stay because it did not involve the division of property

of the estate.



                                             18
           Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 19 of 32



      The Final Judgment qualified under the exception to the automatic stay solely

to the extent that it addressed dissolution of the marriage and payment of the

alimony as a domestic support obligation. The domestic support obligation consisted

of alimony payable through the transfer of title to the marital home previously owned

by Debtor and Ex-Wife as tenants by the entireties, and, as discussed infra, the

liquidation of the legal fees due Attorney Gisondo.

                           The Necessity of Stay Relief

      Debtor failed to list the marital home in his original schedules as property of

the estate and waited until January 23, 2019 to file those schedules. As of the date of

the Final Hearing, the only information that Ex-Wife’s marital attorney had about

Debtor’s bankruptcy was simply that it had been filed. The filing and service of the

suggestion of bankruptcy on Ex-Wife’s attorney through the Florida E-Filing portal

provided her sole form and manner of notice.

      Receipt of the suggestion of bankruptcy should have impelled Attorney

Gisondo to immediately seek relief from the automatic stay to proceed with the Final

Hearing, submission of the Final Judgment, and filing of the Motion to Compel.

Although stay relief was not required with respect to the portion of the Final

Judgment ordering dissolution of Debtor’s and Ex-Wife’s marriage, it would have

nonetheless been appropriate for Attorney Gisondo to seek stay relief for two reasons.

First, as of the date of the Final Hearing, Attorney Gisondo could not have known

whether Debtor was asserting an interest in the marital home because Debtor had




                                            19
              Case 19-10339-MAM            Doc 68        Filed 05/03/19   Page 20 of 32



not yet filed his initial schedules. 7 Second, the proposed Final Judgment liquidated

Ex-Wife’s attorneys’ fees, and both the Final Judgment and the Motion to Compel

directed Debtor to pay those fees.

        Section 362(a)(6) of the Bankruptcy Code provides:

        Except as provided in subsection (b) of this section, a petition filed under
        section 301, 302, or 303 of this title . . . operates as a stay, applicable to
        all entities, of— (6) any act to collect, assess, or recover a claim against
        the debtor that arose before the commencement of the case under this
        title. . . .

        Attorney Gisondo knew that the proposed Final Judgment awarded title to the

marital home to Ex-Wife and liquidated his fees for representing Ex-Wife with a

direction to Debtor to pay such fees. The exception from the automatic stay for

dissolution proceedings extends to the declaration of dissolution of the marriage but

does not encompass a division of marital property that is property of the estate or the

payment of a domestic support obligation from property of the estate. See Carver v.

Carver, 954 F.2d at 1577; 11 U.S.C. §362(b)(2)(A)(ii) and (iv).

        If Attorney Gisondo had reviewed the docket in Debtor’s Bankruptcy Case

prior to the date of the Final Hearing, he would have learned that Debtor sought

relief under chapter 11 of the Bankruptcy Code, which meant that all of Debtor’s post-

petition earnings constitute property of the estate. See 11 U.S.C. §1115(a)(2). The

only source that Debtor could use to pay Attorney Gisondo’s fees would either be cash




7
 As noted above, Debtor failed to list the marital home on his initial set of schedules and had previously
indicated his apparent understanding that he no longer held an interest in the marital home as a
result of the Oral Ruling, as discussed above.

                                                    20
           Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 21 of 32



owned by Debtor as of the Petition Date or post-petition earnings. In either case,

those assets constitute property of the estate.

      Further, before Debtor filed his schedules, Attorney Gisondo could not have

determined whether the marital home constituted property of the estate. As a result,

Attorney Gisondo should have sought stay relief to ensure that entry of the Final

Judgment would not violate the automatic stay. Attorney Gisondo’s failure to seek

stay relief prior to filing the Motion to Compel further demonstrates that this filing

and the submission of the Final Judgment were both willful acts that violated the

automatic stay.

      To establish a willful violation of the automatic stay, the movant bears
      the burden of showing by a preponderance of the evidence that: (1) a
      bankruptcy petition was filed; (2) the violator received notice of the
      petition; and (3) the violator's actions were in willful violation of the
      automatic stay. A violation is willful if the violator knew of the
      bankruptcy case and intentionally committed the violative act; it does
      not matter whether the violator specifically intended to violate the stay.

In re Daya Medicals, Inc., 560 B.R. 855, 859 (Bankr. S.D. Fla. 2016) (Kimball, J.)

(internal citations omitted).

      Normally, a party who willfully violates the automatic stay can be liable to the

debtor for actual damages, including costs and attorneys’ fees. See 11 U.S.C. §362(k).

In appropriate circumstances, the debtor may also be entitled to recover punitive

damages. Id. Debtor waived his right to recover sanctions against Ex-Wife and

Attorney Gisondo in the interests of proceeding with the evidentiary hearing on the

Motion at the scheduled date and time. Notwithstanding this waiver, the Court likely

would not have awarded any punitive sanctions based upon guidance from the

Eleventh Circuit in Carver. See 954 F.2d at 1579-1580.
                                            21
           Case 19-10339-MAM        Doc 68        Filed 05/03/19   Page 22 of 32



      The Eleventh Circuit’s decision in Carver is squarely on point. In that case,

Edward Carver, a chapter 13 debtor, sought to have his former wife and her attorney

held in contempt for violation of the automatic stay arising from efforts to enforce the

payment of child support and mortgage payments on the marital home. Just as in

this case, Mr. Carver failed to list his ex-wife as a creditor in his bankruptcy case.

Mr. Carver also failed to notify his ex-wife’s attorney. Carver, 954 F.2d at 1574-75.

      The ex-wife’s attorney learned of Mr. Carver’s bankruptcy filing three days

after a motion to compel was filed, when he received a copy of the first page of the

petition from a state court in which a foreclosure action against the marital home had

been filed. Id. at 1575. Although the ex-wife’s attorney attempted to obtain a copy of

the petition and chapter 13 plan from Mr. Carver’s bankruptcy attorney, he was

unsuccessful in doing so. Id.

      At a hearing in family court to enforce the payment of child support and

mortgage obligations, Mr. Carver was not represented by counsel. Id. The ex-wife’s

counsel argued that Mr. Carver’s bankruptcy filing did not stay matters in family

court regarding child support payments. Id. The family court held Mr. Carver in

contempt and incarcerated him until he arranged for his new wife to pay the past due

child support and mortgage obligations from money borrowed from her father. Id.

Following that, Mr. Carver filed an action in bankruptcy court seeking damages for

a willful violation of the automatic stay. Id. Both the bankruptcy court and the district

court found that a stay violation had occurred and awarded damages to the debtor.

Id. at 1576.



                                             22
           Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 23 of 32



      On appeal, the Eleventh Circuit analyzed the situation differently. After

considering the provisions of the Bankruptcy Code that imposed both the automatic

stay and exceptions to the automatic stay, the Eleventh Circuit concluded that by

limiting the exception for family law proceedings to those situations that do not

implicate property of the estate, the exception was of little value to a debtor whose

post-petition earnings are included in property of the estate. Id. at 1577. This would

include both debtors under chapter 11 and chapter 13.

      As a result, the Eleventh Circuit concluded that the proper course of action

was for the ex-wife to have sought stay relief. Id. at 1577-78. In noting that a motion

for stay relief should have been filed, the appellate court also encouraged bankruptcy

courts to grant stay relief in connection with family law matters on the basis of cause:

      When requested, such relief should be liberally granted in situations
      involving alimony, maintenance, or support in order to avoid entangling
      the federal court in family law matters best left to state court. Moreover,
      "it would result in great injustice to require children to await a
      bankruptcy court's confirmation of a debtor's Chapter 13 plan before
      permitting them to enforce their state court-determined right to collect
      past due support payments." Such considerations clearly constitute
      "cause" for which relief from stay may be granted under § 362(d)(1).

Id. at 1578 (internal citations omitted).

This Court therefore concludes that Ex-Wife’s marital attorney should have sought

stay relief prior to obtaining the Final Judgment and filing the motion to compel.

      This determination requires the Court to consider whether Debtor is entitled

to any remedy for this stay violation. Insofar as Debtor incurred fees in connection

with the Motion, Attorney Gasparri may be entitled to payment for his reasonable

fees and costs in filing the Motion and attending the evidentiary hearing. However,


                                            23
           Case 19-10339-MAM      Doc 68        Filed 05/03/19   Page 24 of 32



based upon (i) the Eleventh Circuit’s directive in Carver, and (ii) Debtor’s waiver of

his claim for sanctions due to Attorney Gasparri’s failure to issue a subpoena to

Attorney Gisondo prior to the Evidentiary Hearing, the Court will not award punitive

sanctions to Debtor, and will only consider whether compensatory sanctions are

appropriate.

                                    Abstention

The Court has previously determined that Debtor should be estopped from claiming

that entry of the Final Judgment, to the extent it awarded title to the marital home

to Ex-Wife as alimony, constituted a stay violation as of the date of the Final

Judgment. However, the Final Judgment not only awarded Ex-Wife title to the

marital home as past due and future alimony, it also awarded her counsel his fees

and directed Debtor to pay them. In this regard, the Court must carefully analyze the

Final Judgment to determine if the fee award and payment direction violated the

automatic stay.

      Other courts which have considered the award of attorneys’ fees in family law

proceedings have concluded that the award of such fees constitutes a non-

dischargeable domestic support obligation. Backburn-Garner v. Edwards (In re

Edwards), 261 B.R. 523, 527 (Bankr. M.D. Fla. 2001). C.f. In re Hansman, Adv. Proc.

No. 16-01093, 2016 WL 4069621, at *3 (Bankr. S.D. Fla. July 28, 2016) (discussing

payments determined to be in the nature of support); In re Palomino, 355 B.R. at 357

(same).




                                           24
            Case 19-10339-MAM      Doc 68        Filed 05/03/19   Page 25 of 32



      It is certainly helpful to this Court to have had the amount of Attorney

Gisondo’s fees liquidated. Federal courts regularly look to state courts to liquidate a

fee award when the state court has special expertise or has overseen the efforts of the

counsel to whom fees are awarded. This is consistent with the general rule that

federal courts should avoid venturing into family law matters. In matters involving

alimony, maintenance, or support, federal courts generally abstain in favor of the

state courts addressing such matters.

      The reasons for federal abstention in these cases are apparent: the
      strong state interest in domestic relations matters, the competence of
      state courts in settling family disputes, the possibility of incompatible
      federal and state court decrees in cases of continuing judicial
      supervision by the state, and the problem of congested dockets in federal
      courts.

Crouch v. Crouch, 566 F.2d 486, 487 (5th Cir. 1978) (internal citations

omitted).

      The Eleventh Circuit Court of Appeals cited Crouch with approval in

Carver, and concluded that federal courts should not second guess state courts

on family law matters.

      Decisions which involve alimony or child support, often under
      continuing supervision by the state courts, could require the bankruptcy
      court to second guess the state court on such matters and could produce
      conflicting court decrees further aggravating an already delicate
      situation.

Carver, 954 F.2d at 1579. The Eleventh Circuit noted the deference federal courts

should afford state courts given their expertise in family law matters. The Carver

court also observed that domestic support obligations are not dischargeable in

bankruptcy pursuant to 11 U.S.C. §543. Id. Finally, the Carver court recognized the


                                            25
           Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 26 of 32



danger of a bankruptcy case being used as a weapon in a long-standing dispute

between estranged or former spouses, or as a shield to avoid family obligations. Id.

      With these concerns in mind, the Eleventh Circuit encouraged bankruptcy

courts to strongly consider abstention when faced with family law issues.

      In our opinion, bankruptcy and district courts should tread very
      carefully when asked to impose sanctions for violation of the automatic
      stay where the actions underlying the violation involve alimony,
      maintenance, or support. In each case, the court should carefully sift
      through the facts, keeping in mind the purposes of the automatic stay
      provision as well as concerns of justice, comity, and judicial economy
      that support abstention in domestic relations cases.

Id. at 1579-80.

      In Carver, the Eleventh Circuit concluded that the bankruptcy court should

have abstained from considering the stay relief violation for several reasons. First,

the purposes underlying the automatic stay would not be served by a damage award.

Id. at 1580. Second, the debtor created the situation which resulted in the stay

violation occurring by not paying child support and the mortgage obligations, and

failing to raise the fact of his bankruptcy filing in the family court proceeding. Id.

Third, it was clear that the debtor’s bankruptcy case was being used as a weapon in

the former spouses’ on-going dispute. Id. As a result, the court concluded, “Under

such circumstances, the interests of comity weigh heavily in favor of abstention.” Id.

      Debtor’s situation is remarkably similar to the facts described in Carver. First,

although Debtor has waived a monetary sanction in connection with his Motion, the

Court would be hard-pressed to find that a punitive sanctions award against Ex-Wife

and Attorney Gisondo serves the underlying purpose of the automatic stay. See id.

(finding punitive damage award inappropriate where other creditors were not
                                            26
              Case 19-10339-MAM    Doc 68        Filed 05/03/19   Page 27 of 32



harmed by asserted stay violation). Second, Debtor created the situation that resulted

in the stay violation by not informing all parties of his Bankruptcy Case at the Final

Hearing, and failing to include the marital home in his initial schedules. Third, given

the eight years that Debtor and Ex-Wife have been litigating over their divorce, it is

not far-fetched to view this Bankruptcy Case as just another weapon in Debtor’s

arsenal to avoid paying alimony to Ex-Wife and the legal fees due to her counsel.

      If the Ex-Wife had filed a motion for stay relief prior to the Final Hearing, this

Court likely would have granted relief to permit exactly what happened: dissolution

of the marriage, award of alimony, direction to Debtor to execute the deed

transferring title to the marital home to Ex-Wife, and liquidation of the legal fees due

to Attorney Gisondo. What the Court would not have permitted is a direction to

Debtor to immediately pay the legal fees due to Attorney Gisondo. The payment of

Attorney Gisondo’s fees will have to await confirmation and substantial

consummation of Debtor’s chapter 11 plan.

                           The Effect of the Oral Ruling

      Ex-Wife has argued that yet another reason exists for this Court not to

construe the entire Final Judgment as a stay violation. She asserts that the Oral

Ruling was effective as an order of the State Court immediately upon issuance at the

Final Hearing. Under this theory, the subsequent entry of the Final Judgment was

merely a ministerial act that did not violate the automatic stay, much like the filing

of a document to perfect a security interest or lien on property pursuant to 11 U.S.C.

§362(b)(3).



                                            27
            Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 28 of 32



      Several Florida appellate courts have considered arguments of this nature in

the context of a motion for recusal of a trial judge. The issue in those cases is whether

a trial judge who has heard testimony and arguments and rendered an oral ruling

prior to a motion to disqualify can later reduce to writing the oral ruling. Florida

appellate courts have concluded that, notwithstanding a motion to disqualify, a judge

retains authority to perform the ministerial act of reducing the oral ruling to writing.

See Florida Bar v. Wilson, 714 So.2d 381, 383 (Fla. 1998) (citing Fischer v. Knuck,

497 So.2d 240, 243 (Fla. 1986) and determining that trial judge has authority to

reduce prior oral ruling to writing after filing of motion to disqualify); Fernwoods

Condo. Ass’n. #2, Inc. v. Alonso, 26 So.3d 27, 29 (Fla. 3rd DCA 2009) (judge who has

rendered oral ruling retains authority to perform ministerial act of reducing ruling

to writing); Berry v. Berry, 765 So.2d 855, 857 (Fla. 5th DCA 2000) (act is ministerial

because it merely memorializes oral ruling and does not require judge to further

exercise discretion).

      The Eleventh Circuit has also found that an oral ruling is effective when

rendered by a bankruptcy court. In IBT Int’l Admin. Servs. v. Northern (In re

International Administrative Services, Inc.), 408 F.3d 689 (11th Cir. 2005), the Court

of Appeals considered whether a bankruptcy judge’s oral ruling extending the statute

of limitations was effective. The Court stated:

      In this instance, the time at which the written order was entered by the
      court and file-stamped by the clerk is irrelevant to the time of its
      effectiveness. "A judgment is not what is entered but what was directed
      by the court ... In the very nature of things, the act must be perfect before
      its history can be so; and the imperfection or neglect of its history fails
      to modify or obliterate the act." In re Ackermann, 82 F.2d 971, 973 (6th

                                             28
              Case 19-10339-MAM    Doc 68        Filed 05/03/19   Page 29 of 32



      Cir.1936) (citation omitted). Other courts have treated oral orders
      similarly. See, e.g., Noli v. Commissioner, 860 F.2d 1521, 1525 (9th
      Cir.1988) (holding a bankruptcy's court oral order binding and effective
      despite the court's failure to enter it on the docket). Thus, a court's order
      is complete when made, not when it is reduced to paper and entered on
      the docket. See also Dalton v. Bowers, 53 F.2d 373, 374 (2d Cir.1931)
      ("Entry is for most purposes not necessary to the validity of an order.").

Id. at 700.

      Based upon this precedent, the Court finds that the Oral Ruling was effective

when the State Court rendered it on November 27, 2018, and that entry of the Final

Judgment at the end of the Final Hearing was merely a ministerial act.

Consequently, the Court concludes that no stay violation occurred when the Final

Judgment was entered.

                        Request for Order to Show Cause

      Notwithstanding the Court’s determination that entry of the Final Judgment

did not violate the automatic stay, the commencement of this Bankruptcy Case did

affect one directive included in the Final Judgment, namely the requirement that

Debtor immediately begin paying Attorney Gisondo’s fee award. Following the

commencement of Debtor’s Bankruptcy Case, the automatic stay prevented Attorney

Gisondo from seeking to enforce payment of the legal fees from Debtor’s post-petition

earnings or from property of the estate. The Court finds that the filing of the Motion

to Compel constituted a willful violation of the automatic stay. Attorney Gisondo

should have sought stay relief from this Court prior to filing the Motion to Compel.

The Court will grant Debtor’s ore tenus request for an order to show cause why

Attorney Gisondo should not be held in contempt for violating the automatic stay,

and sanctioned in the amount of the legal fees claimed by Debtor’s counsel to
                                            29
           Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 30 of 32



prosecute the Motion. See In re McBride, 473 B.R. 813, 822 (S.D. Ala. 2012)

(compensatory damages appropriate, but punitive damages not warranted, based

upon a one-time incident, as opposed to ongoing conduct).

      Because the Court has found that the marital home is not property of the

estate, it is not treated in the same manner as the legal fees due to Attorney Gisondo.

Further, considering the immediate need of Ex-Wife to obtain the benefit of the

alimony ordered by the State Court, and as a matter of comity with the State Court,

the Court finds that the State Court retains jurisdiction to direct Debtor to

immediately execute the quitclaim deed in favor of Ex-Wife. However, Attorney

Gisondo will have to await a distribution under Debtor’s chapter 11 plan in respect

of his fees. Given that the Court has determined that the legal fees constitute a

portion of the domestic support obligation ordered by the State Court, this Court

determines that such fees are non-dischargeable and will have to be paid in full under

Debtor’s plan of reorganization.

      Accordingly, the Court ORDERS and ADJUDGES that:
      1. The Motion is GRANTED, in part, and DENIED, in part.

      2. The Motion is DENIED to the extent it seeks (a) to void the entire Final

          Judgment, and (b) vacatur of the Final Judgment.

      3. The Final Judgment is valid and enforceable to the extent that it provides

          for: (a) the dissolution of the marriage of Debtor and Ex-Wife; (b) the award

          of lump sum alimony in the form of Debtor’s one-half interest in the marital

          home; (c) the distribution of the custodia legis funds, including the

          determination of any pending charging liens; (d) the liquidation of the

                                            30
    Case 19-10339-MAM       Doc 68        Filed 05/03/19   Page 31 of 32



   attorney’s fees due to Ex-Wife’s marital attorney; (e) the determination that

   such fees are the obligation of Debtor; (f) the restoration of Ex-Wife’s

   maiden name; and (g) the reservation of jurisdiction by the State Court,

   except to the extent that any ruling of the State Court potentially affects

   property of Debtor’s bankruptcy estate.

4. For the sake of clarity, notwithstanding the pendency of this Bankruptcy

   Case, the State Court retains jurisdiction to direct Debtor to immediately

   execute and deliver to Ex-Wife a quitclaim deed in respect of the marital

   home. To the extent that this Court might have jurisdiction to determine

   any matters relating to execution or delivery of the quitclaim deed, the

   Court ABSTAINS from any such determination.

5. The Motion is GRANTED to the extent that it seeks a direction to Ex-Wife

   and her marital attorney to cease collection efforts against property of the

   estate in respect of the attorneys’ fees awarded to Attorney Gisondo.

6. Ex-Wife’s motion to lift the stay, retroactively to January 16, 2019, is

   GRANTED in order to deem entry of the Final Judgment valid and

   enforceable for all purposes other than the direction to Debtor to

   immediately pay Ex-Wife’s attorney for her legal fees.

7. Debtor’s ore tenus motion for an order to show cause why Attorney Gisondo

   should not be held in contempt for violating the automatic stay, is

   GRANTED.




                                     31
           Case 19-10339-MAM      Doc 68        Filed 05/03/19   Page 32 of 32



      8. Attorney Gisondo is directed to appear before this Court at a hearing on

         June 4, 2019, at 11:00 a.m., at the United States Bankruptcy Court, 1515

         N. Flagler Drive, Courtroom 801A, West Palm Beach, Florida to show cause

         why he should not be (a) held in contempt of court as a result of the violation

         of the automatic stay arising from (i) the filing of the Motion to Compel and

         refusal to withdraw such motion, and (ii) his failure to file a motion seeking

         relief from the automatic stay in this Court prior to submitting the Final

         Judgment to the State Court, and (b) sanctioned in the sum of $1,050 to

         compensate Debtor’s counsel for the cost of preparing and attending the

         evidentiary hearing on the Motion, pursuant to 11 U.S.C. §362(k).

                                        ####

Copies furnished to:

All interested parties by Counsel for Debtor.




                                           32
